Exhibit 10.5

PERFORMANCE SHARE AWARD AGREEMENT

PURSUANT TO THE

MARKETAXESS HOLDINGS INC.

2012 INCENTIVE PLAN

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), made effective as of
November 8, 2018, by and between MarketAxess Holdings Inc. (the “Company”) and
Richard M. McVey (the “Participant”).

WHEREAS, the Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company approved, the MarketAxess Holdings Inc. 2012
Incentive Plan (as amended April 17, 2018, the “Plan”);

WHEREAS, the Company, through the Committee under the Plan, wishes to grant to
the Participant a Performance Share Award under the Plan that, upon the
achievement of the performance metric set forth on Appendix A attached hereto
and subject to the Participant’s continuing service with the Company or an
Affiliate, may provide for the issuance of shares of the Company’s common stock,
par value $.003 per share (“Common Stock”) in accordance with the terms of this
Agreement;

WHEREAS, the performance metric set forth on Appendix A attached hereto is
intended to constitute a “performance goal” as set forth under the Plan; and

WHEREAS, such shares of Common Stock, when issued to the Participant, shall be
subject to the terms of this Agreement (including without limitation, the
restrictions set forth in Sections 4 and 5 herein).

NOW, THEREFORE, the Company and the Participant agree as follows:

1. Grant of Performance Share Award. Subject to the restrictions, terms and
conditions of the Plan and this Agreement, the Company hereby awards and grants
to the Participant 19,800 Performance Shares entitling the Participant to
receive, for each Performance Share earned in accordance with Section 2 below,
one share of Common Stock, subject to the provisions of Appendix A attached
hereto (the “Performance Share Award”), provided that, notwithstanding anything
in this Agreement, the Plan, or any agreement between the Participant and the
Company to the contrary, in the event that on or prior to January 1, 2020, (i) a
Change in Control occurs, and (ii) the Participant incurs a Termination of
Employment for without Cause or for Good Reason (the “Early Trigger Event”),
this Performance Share Award shall be an award with respect to 3,960 Performance
Shares, and the portion of this Performance Share Award with respect to 15,840
Performance Shares shall be deemed forfeited and canceled as of the date of such
Early Trigger Event.

2. Payment. Within sixty (60) days following the date of the achievement (the
“Achievement Date”) of the performance metric set forth on Appendix A attached
hereto during the performance period beginning on November 8, 2018 and ending on
November 8, 2023 (the “Performance Period”), the Committee shall certify that
such level of achievement of the performance metric has been achieved (the date
of any such certification, a “Settlement Date”). Subject to the Participant’s
not incurring a Termination of Employment prior to the Settlement Date (except
as otherwise specifically set forth in this Agreement), on such Settlement Date
the Company shall



--------------------------------------------------------------------------------

award to the Participant the number of Awarded Shares (as defined in Appendix A)
reflecting the level of attainment of the performance metric on the applicable
Achievement Date as set forth on Appendix A attached hereto. Pursuant to
Sections 4 and 5 hereof, any Awarded Shares granted hereunder shall be subject
to certain restrictions, which restrictions relate to the passage of time as an
employee of, or consultant to, the Company or its Affiliates, as described in
Section 4.1 hereof. While such restrictions are in effect, the Awarded Shares
granted subject to such restrictions shall be referred to herein as “Restricted
Stock.” The Performance Shares and, if any, the number of Awarded Shares and the
number of shares of Restricted Stock are subject to adjustment under
Section 4.2(b) of the Plan. The provisions in Section 9.1 of the Plan regarding
Detrimental Activity shall apply to the Performance Share Award and for such
purpose the applicable Settlement Date shall be considered a vesting date with
respect to the Awarded Shares awarded to the Participant on such Settlement
Date.

3. Termination of Employment/ Change in Control Prior to Settlement Date.

3.1. Termination of Employment.

 

  (a)

In the event of the Participant’s Termination of Employment by reason of death
or Disability that in either case occurs within twelve (12) months prior to an
Achievement Date, then on the applicable Settlement Date the Participant (or the
Participant’s estate in the event of the Participant’s death) shall receive the
Awarded Shares that the Participant would have received if the Participant had
been employed by the Company on such Settlement Date, based on the level of
achievement of the performance metric on the applicable Achievement Date, and
all Restricted Stock corresponding to such Awarded Shares shall become
immediately vested.

 

  (b)

In the event of the Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason that in either case occurs
within twelve (12) months prior to an Achievement Date, then on the applicable
Settlement Date the Participant shall receive the Awarded Shares that the
Participant would have received if the Participant had been employed by the
Company on such Settlement Date, based on the level of achievement of the
performance metric on the applicable Achievement Date, 50% of the total number
of shares of Restricted Stock corresponding to such Awarded Shares shall vest
immediately and any remaining unvested shares of Restricted Stock corresponding
to such Awarded Shares shall be forfeited.

3.2. Change in Control. In the event of a Change in Control during the
Performance Period, if the highest price per share of Common Stock paid in the
transaction related to such Change in Control equals a price per share of Common
Stock under a Performance Level, as defined in and set forth on Appendix A, that
was not achieved prior to such Change in Control, then on the Change in Control
the Participant shall receive the Awarded Shares payable with respect to such
Performance Level and all Restricted Stock corresponding to such Awarded Shares
shall become immediately vested. In addition, the Committee, in its sole
discretion, may treat any then unearned Performance Shares under this
Performance Share Award in accordance with any one or more of the following
methods as determined by the Committee:

 

-2-



--------------------------------------------------------------------------------

  (a)

The Committee may determine that one or more of the levels of achievement of the
performance metric set forth on Appendix A not achieved upon or prior to the
Change in Control would likely have been achieved during the Performance Period
and treat all or a portion of the Performance Share Award in accordance with any
one of the following methods, as determined by the Committee:

 

  (i)

The Committee may determine that a level of achievement of the performance
metric set forth on Appendix A not achieved upon or prior to the Change in
Control is deemed achieved on the date of the Change in Control, the Participant
shall be granted the applicable number of Awarded Shares set forth on Appendix
A, subject to the conditions of Section 4; provided, that all unvested shares of
Restricted Stock corresponding to such Awarded Shares shall become immediately
vested if (x) such Change in Control occurs within three months following a
Termination of Employment by the Participant for Good Reason or (y) the
Participant incurs a Termination of Employment by the Company without Cause
within 24 months following such Change in Control;

 

  (ii)

Immediately prior to the Change in Control, the Committee may determine that the
Performance Share Award will not be continued, assumed or have new rights
substituted therefor in accordance with Section 12.1(a) of the Plan and the
Participant will be granted the applicable number of Awarded Shares set forth on
Appendix A with respect to the levels of achievement of the performance metric
set forth on Appendix A not achieved upon or prior to the Change in Control that
the Committee has determined would likely have been achieved during the
Performance Period, and all shares of Restricted Stock corresponding to such
Awarded Shares shall vest upon the Change in Control; or

 

  (iii)

Immediately prior to the Change in Control, the Committee may determine that the
Performance Share Award will be continued, assumed or have new rights
substituted therefor in accordance with Section 12.1(a) of the Plan.

 

  (b)

The Committee may determine that the level of achievement of the performance
metric set forth on Appendix A not achieved upon or prior to the Change in
Control would likely not have been achieved during the Performance Period and
treat all or a portion of the Performance Share Award in accordance with any one
of the following methods as determined by the Committee:

 

-3-



--------------------------------------------------------------------------------

  (i)

Immediately prior to the Change in Control, the Committee may determine the
applicable number of Awarded Shares set forth on Appendix A with respect to a
level of achievement of the performance metric set forth on Appendix A not
achieved upon or prior to the Change in Control that the Committee has
determined would likely not have been achieved during the Performance Period
will be canceled in their entirety; or

 

  (ii)

Immediately prior to the Change in Control, the Committee may determine that the
Performance Share Award will be continued, assumed or have new rights
substituted therefor in accordance with Section 12.1(a) of the Plan.

 

  (c)

The Committee may elect not to make a determination of the likely achievement of
the levels of achievement of the performance metrics set forth on Appendix A and
treat the Performance Share Award in accordance with Section 12.1 of the Plan.

 

  (d)

Notwithstanding any other provision herein, the Committee may otherwise
determine the treatment of the Performance Share Award, which shall not be
inconsistent with any of the terms of the Plan.

4. Restricted Stock.

4.1. Vesting. Any Restricted Stock issued hereunder shall become vested and
cease to be Restricted Stock (but shall remain subject to the other terms of
this Agreement and the Plan) as follows if the Participant has been continuously
employed by or otherwise provides services to the Company or an Affiliate from
the applicable Settlement Date until the applicable vesting date:

 

Vesting Date

   Percentage Vested  

November 8, 2023

     100 % 

Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to the applicable vesting dates and all vesting
shall occur only on the appropriate vesting date. When any shares of Restricted
Stock become vested, the Company shall promptly deliver to the Participant any
related RS Property (as defined below), subject to applicable withholding.

4.2. Detrimental Activity. The provisions in Section 8.1 of the Plan regarding
Detrimental Activity shall apply to the Restricted Stock.

4.3. Termination of Employment/ Change in Control.

 

  (a)

Termination of Employment.

 

  (i)

In the event of the Participant’s Termination of Employment by reason of death
or Disability, in either case on or after a Settlement Date, then all then
issued and unvested Restricted Stock shall become immediately vested.

 

-4-



--------------------------------------------------------------------------------

  (ii)

In the event of the Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason, 50% of the total number of
then issued and unvested shares of Restricted Stock granted pursuant to this
Agreement shall become immediately vested. Any remaining unvested shares of
Restricted Stock that could vest pursuant to Section 4.3(b)(i)(x) below shall
remain outstanding for a period of three (3) months following the date of such
termination; provided that such shares of Restricted Stock shall only vest in
accordance with Section 4.3(b)(i)(x) below.

 

  (b)

Change in Control.

 

  (i)

If there is a Change in Control and (x) such Change in Control occurs within
three months following a Termination of Employment by the Participant for Good
Reason or (y) the Participant incurs a Termination of Employment by the Company
without Cause within 24 months following such Change in Control, all then issued
and unvested Restricted Stock shall become immediately vested.

 

  (ii)

If there is a Change in Control and immediately prior to the Change in Control
it is determined that the Award will not be continued, assumed or have new
rights substituted therefor in accordance with Section 12.1(a) of the Plan, then
immediately prior to the Change in Control, all then issued and unvested
Restricted Stock shall become immediately vested.

4.4. Rights as a Holder of Restricted Stock. From and after any Settlement Date,
the Participant shall have, with respect to the shares of Restricted Stock
issued on such Settlement Date, the right to vote such shares of Common Stock,
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to the Restricted Stock, with the exceptions that (i) no
dividends or dividend equivalents shall be due Participant on any Restricted
Stock, (ii) the Participant shall not be entitled to delivery of the stock
certificate or certificates representing the Restricted Stock until such shares
are no longer Restricted Stock; (iii) the Company (or its designated agent) will
retain custody of the stock certificate or certificates representing the
Restricted Stock and any other property (“RS Property”) issued in respect of the
Restricted Stock; (iv) no RS Property will bear interest or be segregated in
separate accounts; (iv) the Participant shall not, directly or indirectly,
Transfer the Restricted Stock in any manner whatsoever. Prior to the Settlement
Date, the Participant shall have no rights as a stockholder with respect to the
applicable shares of Common Stock covered by any Restricted Stock to be granted
for the applicable Achievement Date unless and until the Participant has become
the holder of record of such Common Stock, and no adjustments shall be made for
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan (including, without limitation,
Section 4.2(b) of the Plan).

4.5. Taxes; Section 83(b) Election. The Participant acknowledges, subject to the
last sentence of this Section 4.5, that (i) no later than the date on which any
Restricted Stock shall have become vested, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding payment of,
any Federal, state or local taxes of any kind required by law to be withheld
with respect to any Restricted Stock which shall have become so vested,
including by electing to

 

-5-



--------------------------------------------------------------------------------

reduce the number of shares of Common Stock otherwise deliverable to the
Participant or by delivering shares of Common Stock already owned; (ii) the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to the Participant any Federal, state or local
taxes of any kind required by law to be withheld with respect to any Restricted
Stock which shall have become so vested, including that the Company may, but
shall not be required to, sell a number of shares of Common Stock sufficient to
cover applicable withholding taxes; and (iii) in the event that the Participant
does not satisfy (i) above on a timely basis, the Company may to the extent
permitted by law, but shall not be required to, pay such required withholding
and treat such amount as a demand loan to the Participant at the maximum rate
permitted by law, with such loan, at the Company’s sole discretion and provided
the Company so notifies the Participant within thirty (30) days of the making of
the loan, secured by the Common Stock and any failure by the Participant to pay
the loan upon demand shall entitle the Company to all of the rights at law of a
creditor secured by the Common Stock. The Company may hold as security any
certificates representing any Common Stock and, upon demand of the Company, the
Participant shall deliver to the Company any certificates in his or her
possession representing the Common Stock together with a stock power duly
endorsed in blank. The Participant also acknowledges that it is his or her sole
responsibility, and not the Company’s, to file timely and properly any election
under Section 83(b) of the Code, and any corresponding provisions of state tax
laws, if the Participant wishes to utilize such election.

4.6. Legend. In the event that a certificate evidencing Restricted Stock is
issued, the certificate representing the Common Stock shall have endorsed
thereon the following legends:

 

  (a)

“THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE MARKETAXESS HOLDINGS INC.
(THE “COMPANY”) 2018 INCENTIVE PLAN (THE “PLAN”) AND AN AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND THE COMPANY DATED AS OF NOVEMBER 8, 2018.
COPIES OF THE PLAN AND SUCH AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY.”

 

  (b)

Any legend required to be placed thereon by applicable blue sky laws of any
state. Notwithstanding the foregoing, in no event shall the Company be obligated
to issue a certificate representing the Restricted Stock prior to vesting as set
forth in Section 4.1 hereof.

5. Restrictions on Transfer. The Participant shall not sell, negotiate,
transfer, pledge, hypothecate, assign, encumber or otherwise dispose of the
Performance Share Award or, if any, the shares of Restricted Stock or grant any
proxy with respect thereto, except as specifically permitted by the Plan and
this Agreement. Any attempted Transfer in violation of this Agreement and the
Plan shall be void and of no effect and the Company shall have the right to
disregard the same on its books and records and to issue “stop transfer”
instructions to its transfer agent. Notwithstanding the foregoing, nothing
herein or in the Plan shall prohibit the Participant from pledging the Common
Stock the Participant is granted hereunder to the Company pursuant to a stock
pledge agreement entered into between the parties hereto.

 

-6-



--------------------------------------------------------------------------------

6. Issuance Restrictions. The Company is not obligated to issue any securities
if, in the opinion of counsel for the Company, the issuance of such Common Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or of any regulations of any governmental authority or any national
securities exchange.

7. Securities Representations. The shares of Common Stock will be issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:

7.1. The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this section;

7.2. The Common Stock must be held indefinitely by the Participant unless (i) an
exemption from the registration requirements of the Securities Act is available
for the resale of such Common Stock or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Common Stock and the Company is under no obligation to continue in effect a
Form S-8 Registration Statement or to otherwise register the resale of the
Common Stock (or to file a “re-offer prospectus”);

7.3. The exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.

8. Not an Employment Agreement. Neither the execution of this Agreement nor the
issuance of the Performance Share Award or the Common Stock hereunder constitute
an agreement by the Company to employ or to continue to employ the Participant
during the entire, or any portion of, the term of this Agreement, including but
not limited to any period during which any shares of Common Stock are
outstanding.

9. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, other RS Property, Common Stock and property provided for
herein, and the Participant hereby ratifies and confirms that which the Company,
as said attorney-in-fact, shall do by virtue hereof. Nevertheless, the
Participant shall, if so requested by the Company, execute and deliver to the
Company all such instruments as may, in the judgment of the Company, be
advisable for this purpose.

 

-7-



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement. Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to shares of Common Stock Transferred in
compliance with the terms hereof.

10.2. This award of the Performance Share Award, and upon the settlement thereof
the issuance of Restricted Stock (if any), shall not affect in any way the right
or power of the Board or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock, the dissolution or liquidation of
the Company, any sale or transfer of all or part of its assets or business or
any other corporate act or proceeding.

10.3. The Participant agrees that the award of the Performance Share Award
hereunder, and upon any settlement thereof the issuance of Restricted Stock (if
any), is special incentive compensation and that the Performance Share Award and
Restricted Stock (if applicable), any dividends paid thereon (even if treated as
compensation for tax purposes) and any other RS Property will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any life insurance, disability or other benefit plan of the Company.

10.4. No modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.

10.5. This Agreement may be executed in one or more counterparts (including via
facsimile or PDF), all of which taken together shall constitute one contract.

10.6. The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

-8-



--------------------------------------------------------------------------------

10.7. The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

10.8. All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the Compensation Committee of the
Board with a copy to the Company’s Head of Human Resources.

10.9. This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.

10.10. By executing this Agreement the Participant hereby accepts the terms and
conditions of this Agreement and, effective as of the Settlement Date, shall be
deemed to have accepted the award of Restricted Stock within the time period
required under Section 8.2(b) of the Plan.

11. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. A copy of the
Plan has been delivered to the Participant. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. Unless otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

MARKETAXESS HOLDINGS INC. By:  

/s/ Antonio L. DeLise


Name: Antonio L. DeLise
Title:   Chief Financial Officer

/s/ Richard M. McVey

Richard M. McVey

 

-10-



--------------------------------------------------------------------------------

APPENDIX A

Performance Metric and Number of Shares

The performance metric set forth herein is established for purposes of the grant
of the Performance Shares for the Performance Period.

The performance metric shall be, and the number of shares of Common Stock
awarded (the “Awarded Shares”) will be based on and subject to, the Company’s
level of attainment of an average price per share of the Common Stock achieved
calculated based on the closing price of the Common Stock over any twenty
(20) consecutive trading days during the Performance Period, rounded up to the
nearest whole cent (“Average Stock Price”) as specified below.

Subject to the terms and conditions of this Agreement, the number of Awarded
Shares to be issued to the Participant on a Settlement Date shall be as follows:

 

Average Stock Price Achieved

(“Performance Level”)

   Number of Awarded Shares

Below $278.40

   0

At or above $278.40 per share

   The number of Performance Shares set


forth in Section 1 of the Agreement

The performance metric set forth on this Appendix A is subject to adjustment
under Section 4.2(b) of the Plan.

 

A-1